Citation Nr: 0931568	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-03 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD). 

2.  Initial evaluation of bilateral hearing loss, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2004 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
granted service connection for bilateral hearing loss, 
evaluated as 20 percent disabling, effective January 23, 
2004.  The Veteran perfected a timely appeal to that 
decision.  In April 2005, jurisdiction over the Veteran's 
claims folder was transferred to the VA Regional Office in 
Houston, Texas.  

The Veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in January 
2009.  A transcript of that hearing is of record.  

On July 22, 2009, the Veteran appeared at the San Antonio, 
Texas RO and testified at a videoconference hearing before 
the undersigned Acting Veterans Law Judge, sitting in 
Washington, D.C.  A transcript of that hearing is also of 
record.  

Based on the Veteran's statements of being unable to work due 
his hearing loss disability, a claim for a total disability 
rating based on individual unemployability is inferred.  This 
matter is referred to the RO.

In an April 2007 rating decision, the RO found that the 
Veteran had submitted new and material evidence to reopen his 
service connection claim for PTSD but denied the claim on the 
merits.  In January 2007, the Veteran submitted what the 
Board construes as a valid notice of disagreement (NOD) with 
this decision, even though the RO construed this as claim to 
reopen.  Given that the Veteran cited to the previous rating 
decision denying service connection for PTSD and expressed 
general disagreement with this decision, a statement of the 
case (SOC) should have been provided.  38 C.F.R. § 20.201.  
This issue must be remanded for the preparation of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).  This is the subject of the 
attached remand to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In February 2004, audiometric testing revealed an average 
73-decibel loss, with a speech recognition score of 88 
percent, in the right ear (level VI); and an average 71-
decibel loss, with a speech recognition score of 76 percent, 
in the left ear (level IV).  

2.  In July 2006, audiometric testing revealed an average 69-
decibel loss, with a speech recognition score of 80 percent 
in the right ear (level IV); and an average 73-decibel loss, 
with a speech recognition score of 76 percent in the left ear 
(level VI).  

3.  In November 2005, audiometric testing revealed an average 
66-decibel loss, with a speech recognition score of 80 
percent in the right ear (level IV); and an average 71-
decibel loss, with a speech recognition score of 71 percent 
in the left ear (level III).  

4.  In November 2008, audiometric testing revealed an average 
71-decibel loss, with a speech recognition score of 80 
percent, in the right ear (level IV); and an average 71-
decibel loss, with a speech recognition score of 52 percent, 
in the left ear (level VIII).  

5.  The evidence does not show that the Veteran's bilateral 
hearing loss is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Tables VI, 
VIA, and VII, Diagnostic Code (Code) 6100 (2008).  

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in February 2004 from the RO to the Veteran 
which was issued prior to the RO decision in October 2004.  
An additional letter was issued in June 2008.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
November 2005 SOC, the January 2007 SSOC, the November 2008 
SSOC, and the May 2009 SSOC each provided the Veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

Despite initial inadequate notice provided to the Veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

In the June 2008 letter, the Veteran was informed that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
June 2008 letter also indicated that, in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  Additionally, the letter specifically 
informed the Veteran that ratings were assigned with regard 
to severity from 0 percent to 100 percent, depending on the 
specific disability.  Therefore, the Veteran has been 
provided with all necessary notice regarding his claim for a 
higher rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The record also establishes that during the videoconference 
hearing, the Judge explored the degree of the Veteran's 
impairment, its manifestation, and the impact on his life.  
Such action supplements the VCAA and complies with 38 C.F.R. 
§ 3.103.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the service-connected issue decided 
herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Veteran was afforded examinations in February 2004, July 
2006, and November 2008.  All examinations were conducted by 
medical doctors.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, 
and provided a diagnosis consistent with the record.  
Therefore, these examinations are adequate.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  In this regard, the November 2008 VA 
examiner specifically noted the Veteran's complaints that he 
had trouble hearing on the telephone and understanding 
conversation in the background.  He also stated that his 
hearing prevented him from getting a job.  While the previous 
VA examiners in February 2004 and July 2006 did not 
specifically address the functional effects caused by the 
Veteran's bilateral hearing loss disability, the Board finds 
that no prejudice results to the Veteran and, as such, the 
Board may proceed with a decision.

While the VA examiners in February 2004 and July 2006 failed 
to address the functional effect of the Veteran's hearing 
loss disability, the Board notes that other evidence of 
record, to specifically include the November 2008 VA 
examination report as well as the Veteran's own testimony at 
his January 2009 DRO hearing and July 2009 Board hearing, 
adequately addresses this issue.  Therefore, while the 2004 
and 2006 VA examinations are defective under Martinak, the 
Board finds that no prejudice results to the Veteran in that 
the functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 
3.321(b).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for bilateral 
hearing loss, given that the Veteran has offered testimony at 
a hearing before the Board, given that he has been provided 
all the criteria necessary for establishing higher ratings, 
and considering that the Veteran is represented by a highly 
qualified Veterans service organization, the Board finds that 
there has been fundamental fairness.  

II.  Factual background.

The veteran's claim for service connection for hearing loss 
(VA Form 21-526) was received in January 2004.  The veteran 
was afforded a VA Audiological evaluation in February 2004.  
At that time, it was noted that the Veteran was a transmitter 
repairman and truck driver; he spent a lot of time on guard 
duty and later became a clerk/typist.  After being on the 
firing range, he could not hear anything for about a day; he 
stated that he was not exposed to noise after discharge.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
60
80
95
LEFT
20
50
55
85
95

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 76 in the left ear.  The 
pertinent diagnoses was moderate to profound sensorineural, 
bilaterally; the examiner opined that the loss was likely due 
to noise exposure in service.  

An audiology note, dated in April 2004, indicates that the 
Veteran was seen this date for an audiological evaluation.  
The audiologist noted that the Veteran has a moderate to 
profound sensorineural hearing loss bilaterally with 88 
percent discrimination in the right ear and 76 percent in the 
left ear.  He complained of bilateral tinnitus constantly.  
The examiner recommended binaural hearing aids.  The 
diagnosis was sensorineural hearing loss.  

On the authorized audiological evaluation in November 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
55
75
85
LEFT
30
50
55
80
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 in the left ear.  Hearing 
aid options were discussed.

On the authorized audiological evaluation in July 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
50
55
80
90
LEFT
35
55
55
85
95

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 in the left ear.  The 
examiner stated that audiologic test results indicate a mild 
to profound sensorineural loss of hearing sensitivity from 
500 to 4000 hertz in both ears.  An October 2006 progress 
note indicates that hearing loss was stable and an adjustment 
was made to the hearing aids.  

A February 2007 VA audio note shows that the Veteran was very 
frustrated with his hearing loss and was really struggling to 
understand speech.  He was educated on listening environments 
and counseled on better methods to communicate with family 
and friends.  A television ear device was ordered.

In a statement in support of claim (VA Form 21-4138), 
received in June 2008, the Veteran indicated that the 
bilateral hearing loss has affected his quality of life.  He 
stated that he is socially isolated because of his difficulty 
understanding people in social settings.  The Veteran also 
indicated that he has difficulty understanding the message 
when he goes to church on Sundays; he doesn't go anywhere 
because he can't hear what people are saying.  He further 
noted that he has difficulty conversing with his family; this 
situation causes him to become frustrated.  He stated that 
the hearing aids are not really helpful.  

The Veteran was afforded another VA Audiological evaluation 
in November 2008.  At that time, he reported having 
difficulty hearing on the telephone; he stated that he uses 
the right ear.  The Veteran also reported that he had trouble 
understanding with conversation in the background.  He stated 
that he cannot hear well and he cannot understand what he 
hears and this situation prevents him from getting a job.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
80
95
LEFT
35
50
60
85
90

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 52 in the left ear.  The 
examiner stated that audiologic test results indicate a 
moderate to profound sloping sensorineural hearing loss in 
the right ear, and mild to profound sloping sensorineural 
hearing loss in the left ear.  No medical follow up was 
indicated.  

At the DRO hearing in January 2009, the Veteran indicated 
that his hearing loss had gotten progressively worse over the 
years.  The Veteran stated that he is unable to hear or 
understand what he hears unless the person he is talking to 
is right next to him.  The Veteran indicated that he used to 
work as a teacher; he wanted to be in administration but 
realized that his hearing loss would cause a problem.  The 
Veteran related that when he retired from teaching in 2003, 
he still wanted to go back and work as a substitute a few 
days a week; however, he suffered a lot of embarrassment 
because of his inability to understand what the students were 
saying or what was being announced over the intercom system.  
The Veteran maintained that he was now unable to go out and 
get a job as a result of his hearing loss.  

Received in April 2009 was a statement from a close friend of 
the Veteran, who indicated that his hearing loss has worsened 
considerably over the years.  She noted that the Veteran's 
hearing loss is so severe that one on one conversations were 
getting to be very difficulty and frustrating for him.  

At his personal hearing in July 2009, the Veteran testified 
he was forced to retire from teaching because of the 
difficulty caused by his inability to hear and understand the 
students.  The Veteran indicated that, at first, he walked 
around the classroom and get close to the students so he 
would hear what they were saying; however, he eventually had 
to stop teaching altogether.  The Veteran noted that he tried 
using hearing aids, but all they did was amplify the sounds; 
he still had difficulty understanding what he was hearing.  
The Veteran indicated that he became an introvert because of 
his inability to understand what people were saying.  

III.  Legal Analysis-Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the Veteran's hearing loss disability 
has not changed and a uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The present appeal involves the Veteran's claim that the 
severity of his hearing loss warrants a higher disability 
rating.  The veteran's hearing loss has been rated by the RO 
under the provisions of Diagnostic Code 6100.  In evaluating 
hearing impairment, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

There are four audiometry tests of record for the appeal 
period.  A February 2004 VA audiogram showed that average 
pure tone thresholds were 73 decibels, right ear, and 71 
decibels, left ear, and speech recognition was 88 percent in 
the right ear and 76 percent in the left ear.  Under Table VI 
such findings warrant designations of Level "III" hearing 
acuity for the right ear and Level "IV" hearing acuity for 
the left ear.  As right ear puretone thresholds on February 
2004 audiometry reflects an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a), i.e., pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
hearing acuity level numeric designation may be derived under 
Table VIA.  Consequently, the 73 decibel right ear average 
pure tone threshold warrants a designation of level VI under 
Table VIA.  As that is more favorable to the Veteran than the 
right ear level designation found under Table VI, it will be 
the one applied.  Under Table VII, numeric designations of 
"IV" for the better ear and "VI" for the poorer ear warrant a 
20 percent rating.   

A November 2005 VA audiogram showed that average pure tone 
thresholds were 66 decibels, right ear, and 71 decibels, left 
ear, and speech recognition was 80 percent in the right ear, 
and 84 percent in the left ear.  Under Table VI such findings 
warrant designations of Level "IV" hearing acuity for the 
right ear and Level "III" hearing acuity for the left ear.  
Under Table VII, numeric designations of "III" for the better 
ear and "IV" for the poorer ear do not warrant a rating 
greater than 20 percent.  

A July 2006 VA audiogram showed that average pure tone 
thresholds were 69 decibels, right ear, and 73 decibels, left 
ear, and speech recognition was 80 percent in the right ear, 
and 76 percent in the left ear.  Under Table VI such findings 
warrant designations of Level "IV" hearing acuity for the 
right ear and Level "IV" hearing acuity for the left ear.  
However, as left pure tone thresholds on July 2006 audiometry 
reflects an exceptional pattern of hearing impairment under 
38 C.F.R. § 4.86(a), the hearing acuity level numeric 
designation may be derived under Table VIA.  The 73 decibel 
left ear average puretone threshold warrants a designation of 
level VI under Table VIA.  As that is more favorable to the 
veteran than the left ear level designation found under Table 
VI, it will be the one applied.  Under Table VII, numeric 
designations of "IV" for the better ear and "VI" for the 
poorer ear warrant a 20 percent rating.  

A November 2008 VA audiogram showed that average pure tone 
thresholds were 71 decibels, right ear, and 71 decibels, left 
ear, and speech recognition was 80 percent in the right ear, 
and 52 percent in the left ear.  Under Table VI such findings 
warrant designations of Level "IV" hearing acuity for the 
right ear and Level "VIII" hearing acuity for the left ear.  
The intersection point for these categories under Table VII 
shows that the hearing loss does not exceed the levels 
contemplated for the currently assigned 20 percent under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2008).  
The November 2008 audiometric results show that the Veteran 
does not have the exceptional pattern of hearing loss 
envisioned in 38 C.F.R. § 4.86 (a) (b).  Consequently, after 
reviewing all the audiograms for the time period involved, 
the Board finds that the disability is properly evaluated as 
20 percent disabling under the schedular criteria throughout.  

The Board notes that the Veteran's assertions and testimony 
that his hearing has deteriorated and has affected his 
employment are credible.  However, in determining the actual 
degree of disability, the examination findings are more 
probative of the degree of impairment.  Moreover, as noted 
above, the Court has noted that the assignment of disability 
ratings for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations produce a 20 percent disability rating.  
38 C.F.R. Part 4 Diagnostic Code 6100.  Accordingly, the 20 
percent rating presently assigned accurately reflects the 
degree of the Veteran's service-connected hearing impairment.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, §§ 4.85, 4.86 
Diagnostic Code 6100.  

The level of hearing loss impairment in the ears has been 
relatively stable throughout the appeals period, or at least 
has never been worse than what is warranted for a 20 percent 
rating.  Therefore, the application of staged ratings (i.e., 
different percentage ratings for different periods of time) 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Based on the foregoing, the claim for an evaluation in excess 
of 20 percent for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  

The Board has also considered whether referral for an 
extraschedular rating is appropriate.  Ordinarily, the VA 
Schedule for Rating Disabilities will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (1) (2008).  

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to the Veteran's 
service-connected hearing loss.  The record does not show 
that the Veteran has required frequent hospitalization for 
this disability.  While the Veteran receives sporadic 
treatment for his hearing loss, such has been conducted on an 
outpatient basis.  

The Veteran has testified that, prior to his retirement in 
2003, he had some difficulty in performing his job as a 
school teacher as a result of his hearing loss; he reported 
that his hearing loss adversely affects his ability to 
effectively communicate with coworkers and students.  
However, such occupational impairment does not take the 
Veteran outside of the norm and does not represent an 
exceptional or unusual disability picture.  While the Board 
has no doubt that the Veteran's hearing loss made it more 
difficult to hear and communicate on the job, such impairment 
is specifically contemplated in the 20 percent currently 
assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In short, the evidence does not support the proposition that 
the Veteran's service-connected bilateral hearing loss 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.  


ORDER

An initial rating in excess of 20 percent for bilateral 
hearing loss is denied.  


REMAND

As noted by the Board in the Introduction, in April 2007, the 
RO found that the Veteran had submitted new and material 
evidence to reopen his service connection claim for PTSD but 
denied the claim on the merits.  The record indicates that 
the Veteran submitted an NOD in July 2007, since he expressed 
general disagreement with the April 2007 denial of his claim 
of entitlement to service connection for PTSD.  However, the 
RO has not issued a Statement of the Case as to this issue.  
In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  Consequently, this 
matter will be remanded for the issuance of a SOC.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The RO must issue the Veteran an SOC 
concerning the issue of whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for PTSD.  If, and only if, he 
perfects an appeal concerning this 
additional issue should it be returned to 
the Board.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the Veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord him due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


